

116 S4307 IS: Protecting Benefits for Elderly Refugees and Refugees with Disabilities During COVID–19 Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4307IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend section 402 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to extend the eligibility period for supplemental security income benefits for refugees, asylees, and certain other humanitarian immigrants, and for other purposes.1.Short
 titleThis Act may be cited as the Protecting Benefits for Elderly Refugees and Refugees with Disabilities During COVID–19 Act of 2020.2.Extension of
			 eligibility period for ssi benefits for certain recipients(a)In
 generalSection 402(a)(2)(M) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)) is amended—(1)in clause (i)(I), by inserting and the period beginning on January 31, 2020, and ending on September 30, 2021, after fiscal years 2009 through 2011,; and(2)in clause (ii), by inserting and the period beginning on January 31, 2020, and ending on September 30, 2021, after fiscal years 2009 through 2011.(b)Special rule in case of appealed naturalization applicationSection 402(a)(2)(M)(ii) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)(M)(ii)), as amended by subsection (a)(2), is amended—(1)in the heading, by inserting , appealed, after pending;(2)by inserting or on appeal after that is pending; and(3)by inserting , appealed, after such application is pending.(c)Conforming amendmentSection 402(a)(2)(M) of such Act is amended, in the subparagraph heading, by striking through fiscal year 2011.(d)Effective
 dateThe amendments made by this section shall take effect on January 31, 2020.3.Naturalization application fee waiver(a)In generalNotwithstanding sections 286(m) and 344(a) of the Immigration and Nationality Act (8 U.S.C. 1356(m) and 8 U.S.C. 1455(a)), no fee shall be charged or collected from an applicant described in subsection (b) in conjunction with—(1)filing an application for naturalization;(2)conducting a hearing on such application; or (3)the issuance of a certificate of naturalization upon being granted United States citizenship.(b)Applicant describedAn applicant is described in this section if the applicant—(1)is receiving payments under the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); and(2)is applying, or has applied, to become a naturalized citizen of the United States in accordance with section 334 of the Immigration and Nationality Act (8 U.S.C. 1445). 